RENDERED: JULY 22, 2022; 10:00 A.M.
                   NOT TO BE PUBLISHED

           Commonwealth of Kentucky
                   Court of Appeals

                     NO. 2020-CA-1535-MR

STACY STRADER, IN HIS
CAPACITY AS ADMINISTRATOR
OF THE ESTATE OF DELBERT
LEROY PETERSON, JR., DECEASED                       APPELLANT


             APPEAL FROM TODD CIRCUIT COURT
v.         HONORABLE JOE W. HENDRICKS, JR., JUDGE
                  ACTION NO. 18-CI-00094


KATHRYN PETERSON
CARTWRIGHT, IN HER CAPACITY
AS ADMINISTRATOR CTA OF THE
ESTATE OF KRISTINE A.
PETERSON AND KATHRYN
PETERSON CARTWRIGHT, IN HER
CAPACITY AS SUCCESSOR
TRUSTEE OF THE KRISTINE A.
PETERSON TRUST DATED 02-02-80                        APPELLEE


                          OPINION
                         AFFIRMING

                         ** ** ** ** **

BEFORE: DIXON, MCNEILL, AND K. THOMPSON, JUDGES.
MCNEILL, JUDGE: This case involves a dispute between estate/trust

representatives. Appellant is Stacy Strader, in his capacity as personal

representative of the estate of Delbert Leroy Peterson, Jr. Appellee is Kathryn

Peterson Cartwright, in her capacity as Administrator CTA of the Estate of Kristine

A. Peterson and as Successor Trustee of the Kristine A. Peterson Trust. Various

aspects related to this case have been litigated in several fora, including state and

federal courts. The underlying facts are mostly immaterial for purposes of the

present appeal.

             During a settlement conference on February 21, 2020, the parties

reached an oral agreement on the record in Todd Circuit Court (hereafter referred

to as the “Oral Agreement”). Appellant subsequently requested modifications to

that agreement. After some of the requested modifications were made, a “Final

Agreement,” was memorialized in writing and sent to Appellant’s counsel on July

8, 2020. After Appellant failed to respond, Appellee filed a motion to enforce the

Final Agreement, which was granted by the circuit court. The court specifically

found that the terms of the Final Agreement were reflective of the terms agreed

upon by the parties in the Oral Agreement. Accordingly, the circuit court ordered

Strader to execute the Final Agreement and that failure to do so would result in the

Final Agreement being deemed executed. Appellant appealed to this Court as a

matter of right. For the following reasons, we affirm the circuit court.


                                          -2-
                                     ANALYSIS

              Because “[s]ettlement agreements are a type of contract and therefore

are governed by contract law, we begin with the observation that, under contract

law, an oral contract is ordinarily no less binding than one reduced to writing.”

Frear v. P.T.A. Industries, Inc., 103 S.W.3d 99, 105 (Ky. 2003) (internal quotation

marks and citations omitted). See also Dohrman v. Sullivan, 220 S.W.2d 973, 975

(Ky. 1949):

              Where all the substantial terms of a contract have been
              agreed on and there is nothing left for future settlement,
              the fact alone that the parties contemplated execution of a
              formal instrument as a convenient memorial or definitive
              record of the agreement does not leave the transaction
              incomplete and without binding force in the absence of a
              positive agreement that it should not be binding until so
              executed.

(Citation omitted.) In a case enforcing a settlement agreement, this Court has

previously summarized additional relevant law as follows:

                     We may reverse a trial court’s findings of fact only
              if they are clearly erroneous or unsupported by sufficient
              evidence. CR 52.01, CR 52.03; General Motors Corp. v.
              Herald, Ky., 833 S.W.2d 804 (1992). We review a circuit
              court’s conclusions for errors of law. Brown v. Y.W.C.A.,
              Ky.App., 729 S.W.2d 190 (1987). Kentucky courts
              encourage the settlement of civil actions by compromise.
              Lincoln-Income Life Ins. Co. v. Kraus, 279 Ky. 842, 132
              S.W.2d 318 (1939). . . .

              ....




                                          -3-
             . . . The party attacking a settlement “must bear the
             burden of showing that the contract he has made is
             tainted with invalidity, either by fraud practiced upon
             him or by a mutual mistake under which both parties
             acted.” Casey v. Illinois Central Gulf Railroad Co., 687
             F.Supp. 1112, 1114 (W.D. Ky. 1988) (citation omitted).
             See also Creson v. Carmody, 310 Ky. 861, 222 S.W.2d
             935 (1949), which held that the unilateral mistake of one
             party does not provide grounds for rescinding a
             settlement agreement unless some sort of deception or
             misleading were involved.

Franklin & Leonhardt Excavating Co., Inc. v. Regional Airport Authority of

Louisville and Jefferson County, No. 2002-CA-000470-MR, 2003 WL 1227938, at

*2-3 (Ky. App. Jan. 31, 2003).

             In the present case, Appellant does not assert that the Oral Agreement

was invalid, incomplete, or otherwise legally infirm. Critically, Appellant has not

cited to any authority or evidence of record that would require this Court to look

beyond the terms of the Oral Agreement, or that would otherwise negate the circuit

court’s judgment enforcing the Final Agreement. Rather, Appellant’s argument is

mostly confined to unsupported statements that the Final Agreement is not

adequately reflective of the Oral Agreement. Since Appellant has not satisfied his

burden here, we affirm.



             ALL CONCUR.




                                         -4-
BRIEFS FOR APPELLANT:     BRIEF FOR APPELLEE:

Mark A. Gilbert           Thomas B. Russell
Hopkinsville, Kentucky    Joshua R. Denton
                          Nashville, Tennessee




                         -5-